DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karner el al. (USPUB 2013/0169220).

As to Claim 1, Karner discloses a charging service method comprising: transmitting information of a communication device to a charging station; transmitting information of the charging station to the communication device after the information of the communication device is received by the charging station; acquiring available service information of the charging station from a charging station server according to the information of the charging station after the information of the charging station is received by the communication device (Figure 8, Step 804); selecting at least one service option for generating charging service information after the available service information of the charging station is acquired by the communication device; transmitting the charging service information from the communication device to the charging station server; generating charging station certification information to the communication device after the charging service information is received by the charging station server (Steps 805-807); relaying the charging station certification information from the communication device to the charging station after the charging certification information is received by the communication device (Step 808); and enabling a charging function of the charging station to charge the communication device or an electronic device designated by the communication device after the charging station certification information is received and verified by the charging station (Step 810-813). 

As to Claim 8, Karner discloses a charging service system, comprising: a communication device configured to link to a network; a charging station linked to the communication device and configured to provide a charging service; and a charging station server linked to the communication device through the network and configured to manage the charging service of the charging station; wherein the communication device transmits information of the communication device to the charging station, the charging station transmits information of the charging station to the communication device after the information of the communication device is received by the charging station, the communication device acquires available service information of the charging station from the charging station server according to the information of the charging station after the information of the charging station is received by the communication device, the communication device selects at least one service option for generating charging service information after the available service information of the charging station is acquired by the communication device, the communication device transmits the charging service information to the charging station server, the charging station server generates charging station certification information to the communication device after the charging service information is received by the charging station server, the communication device relays the charging station certification information to the charging station after the charging certification information is received by the communication device, and the charging station enables a charging function for proving the charging service in order to charge the communication device or an electronic device designated by the communication device after the charging station certification information is received and verified by the charging station (Figures 7, Steps 701-707 and Figure 8, Steps 801-816). 


Allowable Subject Matter
Claims 2-7 and 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859